FILED
                                UNITED STATES DISTRICT COURT                                      JUN 3 0 2Gll
                                FOR THE DISTRICT OF COLUMBIA                               Clerk, U.S. District & Bankruptcy
                                                                                          Courts for the District of Columbia


Albert S. Nelson,                                )
                                                 )
                   Plaintiff,                    )
                                                 )
         v.                                      )       Civil Action No.
                                                 )
United States of America,                        )
                                                 )
                   Defendant.                    )


                                      MEMORANDUM OPINION

         This matter is before the Court on review of the plaintiff's pro se complaint and

application to proceed in forma pauperis. The application will be granted and the complaint will

be dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon

a determination that the complaint, among other grounds, is frivolous).

         The plaintiff is a prisoner at the Federal Correctional Center in Coleman, Florida. He

sues the United States because the Attorney General allegedly allowed Bureau of Prisons staff to

collect his DNA "against [his] will under the threat of disciplinary action." CompI.     ~   1. Plaintiff

acknowledges that BOP was acting pursuant to the DNA Analysis Backlog Elimination Act of

2000,42 U.S.C. §§ 14135-14135e, which has been found to be constitutional. See Kaemmerling

v. Lappin, 553 F.3d 669, 678-86 (D.C. Cir. 2008). However, he claims that the collection of his

DNA was improper because the Attorney General "stood mute" knowing that "B.O.P. officials

[had] obtained an alleged certified judgment and commitment order from the United States

District Court ... procured as a result of fraud ... perpetrated by the United States Attorneys."

CompI.   ~    1. Because plaintiff does not suggest that his conviction or sentence has been officially




                                                                                                                       3
              D   . ._




invalidated for any reason, let alone for fraud, his claim is based on a false premise. Therefore,

the Court will dismiss the complaint as frivolous. See Neitzke v. Williams, 490 U.S. 319, 325

(1989) (authorizing dismissal of a complaint as frivolous that contains "fanciful factual

allegation[s]"); Brandon v. District a/Columbia Bd. a/Parole, 734 F.2d 56,59 (D.C. Cir. 1984)

(finding complaint lacking "an arguable basis in law and fact" subject to dismissal as frivolous).

A separate Order accompanies this Memorandum Opinion.




                                                      ~Udge
Date: June   '2fj-. f1.- 2011




                                                 2